Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-22-00036-CR

                            Rosanna Marie MORALES,
                                    Appellant

                                         v.

                               The STATE of Texas,
                                     Appellee

            From the 144th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2020-CR-8622
                   Honorable Michael E. Mery, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, this appeal is DISMISSED.

  SIGNED March 23, 2022.


                                          _________________________________
                                          Rebeca C. Martinez, Chief Justice